DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 37, 40, 42-44 are currently pending. 
 Claim 38 has been canceled in its entirety. Applicant's arguments, filed 12/18/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
  
 Claim Rejections - 35 USC § 102-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 37 and 40 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (Nuclear Medicine and Biology Vol. 40 pages 437-441. Published 2013)
Claim interpretation is as follows. Claim 37 is directed to the method of overcoming immunosuppression by regulatory T cells, the method comprising administering to a patient epirubicin or a salt thereof, in a range of 1/100 to 4/5 of a dose having cytotoxicity against at least one member selected from the group consisting of a solid cancer and a blood cancer.
Claim 40 is directed to the method of claim 37, wherein the epirubicin is administered in a range of 0.01-1 mg/kg per day. As claim 40 depends upon the method of claim 37, doses of 0.01-1 mg/kg/day are evidentiary of doses that are 1/100 to 4/5 of a dose having cytotoxicity against at least one member selected from the group consisting of a solid cancer and a blood cancer. 
Next, as disclosed in page 9 and 13 of the instant specification, patients who in need of overcoming tumor immunosuppression and activating tumor immunity represent patients in need. Also, as recited in page 13 of the instant specification, patients with liver tumors read the claimed patient population. 
Lin teaches the method of treating hepatocellular carcinoma patients in need comprising administering 0.5 mg/kg epirubicin in 0.1 mL lipiodol emulsion via intra-hepatic arterial injection (page 438, right col., Table 1, Figure 2). As shown in Table 1 and Figure 2, said intra-hepatic arterial injected 0.5 mg/kg epirubicin, resulted in minor reduction of liver tumor volume after the injection and improved overall survival compared to control. 
Regarding the limitation, wherein epirubicin is administered at lower dose than a dose having cytotoxicity against cancer cells, as shown Table 1, 2 of the 4 patients receiving the 0.5 mg/kg epirubicin in lipiodol resulted in minor liver tumor growth 8 weeks after injection compared to 2 weeks after injection. Said dose of 0.5 mg/kg epirubicin must not be cytotoxic to liver cancer cells as liver cancer continued to grow for a period of time post injection, and therefore said 0.5 mg/kg dose of epirubicin reads on the limitation of claim 38. 
Although the property of "overcoming immunosuppression by regulatory T cells” as recited in claims 37 and 40 of the instant application, is not explicitly described in the cited prior art of Lin et al., the compound (epirubicin), the active step of administration to the same patient in need of overcoming tumor immunosuppression (administered to a hepatocellular carcinoma patient), the therapeutically effective amount (0.5 mg/kg on Day 1)) are identical to that of instantly claimed. Therefore, the property of the compound to "overcome immunosuppression by regulatory T cells” in the treated patient must necessarily be present in the prior art regimen of Lin, because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, epirubicin), and the composition is used in the same manner (i.e., administered in the same manner to the same subject, in the same therapeutic dose of between 0.01-1 mg/kg per day), the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would   
 
Claim(s) 37, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todorova et al (Biotechnology and Biotechnological Equipment Vol. 19 pages 132-135. Published 2005). 
Todorova teaches the method of treating leukemia patients in need comprising administering doses of 0.25 mg/kg per day epirubicin, 0.5 mg/kg epirubicin, 1 mg/kg epirubicin (abstract, page 134, Table A). Todorova teaches %T/C values of 125% is considered necessary to demonstrate activity, whereas a T/C value of 85% indicates toxicity (page 133 left col.). Todorova indicates that free epirubicin, administered at 0.25 mg/kg-0.5 mg/kg yielded the highest activity, and doses above said threshold are administered, the preparation becomes toxic (page 133 right col.). The administered dose of 0.25 mg/kg is 50% of the cytotoxic dose of epirubicin in the leukemia patient and therefore reads on the concentration embodied in claim 37, 40.
 Regarding the limitation wherein epirubicin is administered at lower dose than a dose having cytotoxicity against cancer cells, as discussed in page 133, Todorova teaches that free epirubicin, administered above 0.5 mg/kg is toxic. Thus, the non-cytotoxic 0.25 mg/kg epirubicin dose, which is 50% of a toxic dose, administered to leukemia patients taught by Todorova reads on the limitation of claims 37 and 40. 
Although the property of "overcoming immunosuppression by regulatory T cells” as recited in claims 37 and 40 of the instant application, is not explicitly described in the cited prior art of Todorova et al., the compound (epirubicin), the active step of 

Applicant traverses the rejections. Applicant argues that neither Lin nor Todorova anticipates the claimed methodology as Lin and Todorova are silent on the patient overcoming immunosuppression by regulatory T cells by the administration of epirubicin. Applicant argues that the examiner improperly alleged that an inherent teaching flows from the methodology of Lin and Todorova and therefore said claims are not anticipated.  
 
Response to Arguments
Applicant’s arguments of 12/18/2020 are acknowledged and have been carefully considered but remain unpersuasive. 
 The cited prior art of Lin clearly teaches and suggests the administration of 0.5 mg/kg epirubicin to a subject with a solid cancer (hepatocellular carcinoma) while the prior art of Todorova clearly teaches and suggests the administration of 0.25-1 mg/kg epirubicin to a subject with a blood cancer (leukemia). Claim 40 indicates that the dose of 0.01-1 mg/kg epirubicin lies within the range of 1-80% of a dose having cytotoxicity against at least one member of a solid cancer or blood cancer. The cited prior art of Lin and Todorova clearly demonstrates a reasonable expectation that the epirubicin dosage administered is identical to that embraced within the instant claims and inherently yields the functional effect of overcoming immunosuppression by regulatory T cells in said patient because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. See MPEP 2112.01. The burden has been previously shifted to Applicant to demonstrate that the 0.5 mg/kg dose of epirubicin taught by Lin, or the 0.25-1 mg/kg epirubicin dose taught by Todorova does not inherently yield the claimed functional effect, which Applicant has not done. The fact that a characteristic of a 0.25 mg/kg-1 mg/kg dose of epirubicin clearly suggested by Lin or Todorova has not been specifically disclosed does not make the regimen patentable again to Applicant, simply because Applicant has determined a property in the 0.25-1 mg/kg epirubicin dose that flows logically from following the teachings or suggestions of the prior art that was not previously quantified. Thus, Applicant's discovery of the effect of 0.25-1 mg/kg dose In re May 574, F.2d 1082, 1090 197 USPQ 601, 607 (CCPA 1978).  
NEW REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Nuclear Medicine and Biology Vol. 40 pages 437-441. Published 2013) as applied to claims 37 and 40 in view of Kudo (Liver Cancer Vol. 4 pages 201-207. Published 2015). 
As discussed above, Lin teaches the method of treating hepatocellular carcinoma patients in need comprising administering 0.5 mg/kg epirubicin in 0.1 mL lipiodol emulsion via intra-hepatic arterial injection (page 438, right col., Table 1, Figure 2). As shown in Table 1 and Figure 2, said intra-hepatic arterial injected 0.5 mg/kg epirubicin, resulted in minor reduction of liver tumor volume after the injection and improved overall survival compared to control. 
However, Lin does not specifically teach administering to said hepatocellular carcinoma patient an additional anticancer therapy, such as an immune checkpoint inhibitor.  
Kudo teaches hepatocellular carcinoma requires different therapeutic strategies from that of other solid malignancies as hepatocellular carcinoma is extremely heterogeneous, lacks major driver mutations and the use of hepatotoxic drugs is unsafe (page 204 paragraph 4). Kudo teaches the use of immune checkpoint inhibitors (nivolumab) to patients with metastatic hepatocellular carcinoma as an alternative therapeutic option, wherein tumor size stabilization or reduction was achieved in 67% of the hepatocellular carcinoma patient with the immune checkpoint inhibitor therapy (page 201 paragraph 3, Table 1). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the time of the invention to combine an immune checkpoint inhibitor to the 0.5 mg/kg epirubicin regimen of Lin in order to treat hepatocellular carcinoma in a patient, arriving at the claimed methodology with a reasonable expectation of success. Motivation to combine an immune checkpoint inhibitor to the 0.5 mg/kg epirubicin regimen of Lin logically flows from the fact that hepatocellular carcinoma requires different therapeutic strategies from that of other solid malignancies as hepatocellular carcinoma is extremely heterogeneous, and that said immune checkpoint inhibitor therapy yields desirable tumor size reduction or stabilization in hepatocellular carcinoma patients. Accordingly, said artisan would have predicted that the resulting combination of 0.5 mg/kg epirubicin in combination with an immune checkpoint inhibitor would have effectively stabilized or reduced tumor burden in the hepatocellular carcinoma patient. 
Lastly, while the prior art is silent regarding the capacity of the administered 0.5 mg/kg epirubicin and immune checkpoint inhibitor to overcome immunosuppression by regulatory T cells, this process will naturally flow from the teachings of Lin and Kudo since the same compounds (0.5 mg/kg epirubicin; immune checkpoint inhibitors) are being administered to the same subjects (a liver cancer patient). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances. In other words, even though the prior art is silent regarding overcoming immunosuppression by regulatory T cells, by practicing the method made obvious by the prior art of administering a therapeutic combination comprising 0.5 mg/kg epirubicin and an immune checkpoint inhibitor to a liver cancer patient one will also induce overcoming immunosuppression Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Declaration
Applicant’s declaration of 03/26/2020 is acknowledged. The declaration indicates that there is a statistically significant difference in the inhibition of FOX3P by the claimed anthracycline epirubicin, resulting in the proliferation of CD8+ T-cells compared to the closest prior art compound of record (the anthracycline doxorubicin taught by the prior art of Mattarollo and Zhang in the 35 USC 103 rejection of record of claims 37-38 and 42-44 in the Office Action of 10/30/2019). Applicant demonstrates that the trend of statistical significance continues from 0.01 m to 1 m. 
As indicated above, claims 37 and 40 are anticipated by the prior art of Lin and of Todorova. As indicated in MPEP 2131.04 Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  
Conclusion
Written description of an epirubicin dose range of 0.1 mg/kg to 0.25 mg/kg is supported on page 13 of the instant specification “preferably to 0.1 mg/kg to 0.25 solid cancer such amendments to claim 37 would overcome both 35 USC 102 (a)(1) rejections of record. 
In view of the rejections set forth above, no claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628